300 S.W.3d 499 (2009)
2009 Ark. 173
Natasha WHITE, Appellant,
v.
ARKANSAS DEPARTMENT OF HEALTH & HUMAN SERVICES, minor child, Appellee.
No. 09-221.
Supreme Court of Arkansas.
April 2, 2009.
Jesse L. Kearney, for appellant.
No response.

MOTION FOR RULE ON CLERK
PER CURIAM.
Natasha White, by and through her attorney Jesse L. Kearney, has filed a motion for rule on clerk to accept the record and permission to file a belated brief. Attorney Kearney states in the motion that he is at fault for failing to perfect the appeal.
We now entertain motions for rule on clerk in appeals from termination of parental rights. See Moore v. Arkansas Dep't of Human Servs., 363 Ark. 205, 212 S.W.3d 1 (2005). We afford indigent parents in termination of parental rights actions similar protections afforded indigent criminal defendants. Latiolais v. Arkansas Dep't of Human Servs., 368 Ark. 381, 382, 246 S.W.3d 413 (2006). As attorney Kearney has admitted fault, we grant the motion for rule on clerk. See Moore, supra; McDonald v. State, 356 Ark. 106, 146 S.W.3d 883 (2004). A copy of this opinion will be forwarded to the Arkansas Supreme Court committee on Professional Conduct.